Dear Mr. Sanders:
You have requested an opinion of this office as to whether a Police Jury can use public funds to publish and distribute a yearly newsletter to its constituents detailing completed or upcoming projects.
Please be advised that our research did not reveal any provision of law which would prohibit the Police Jury from using public funds to disseminate purely factual, unbiased information about governmental projects and programs in an annual newsletter to the citizens of the Parish.
Please note, however, that La. Const. Art. XI, Sec. 4 and LSA-R.S. 18:1465(A) prohibit the use of public funds to urge the electorate to vote for any candidate or proposition, as well as the appropriation of public funds to any candidate or political organization. We would caution you to advise the Police Jury to avoid the inclusion of any material that may be construed as a violation of these provisions of law. For your information and assistance, I am enclosing copies of Atty. Gen. Op. Nos. 96-231, 90-126(A) and 75-589, all of which pertain to the issue presented in your request.
We trust the foregoing to be of assistance.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             _________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
JMZB:dra Enclosures
Date Received: Date Released:
Jeanne-Marie Zeringue Barham Assistant Attorney General
State of Louisiana
DEPARTMENT OF JUSTICE
                            CIVIL DIVISION           P.O. Box 94005 TEL.: (504) 342-7013 BATON ROUGE            FAX: (504) 342-2090
RICHARD P. IEYOUB               70804-9005 ATTORNEY GENERAL